DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 22, 26 and 29-36 are allowed over the prior art of record.  Among those, claim 30 is the only independent claim.  
The following is an examiner’s statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest an anchor guard for protecting an anchor clip projecting from a wall in the specific manner as instantly claimed (in claim 30) that comprising the recited base member, the recited adhesive layer and the recited deflection member in the specific configuration as so defined. In particular, the base has a pre-formed arcuate engagement surface, and a leading side configured to face the anchor clip and a trailing side configured to face away from the anchor clip; the adhesive layer is configured to attach the pre-formed arcuate engagement surface of the base to the wall; and the deflection member is projection from the base, of which the deflection member has a front face extending away from the base and has a ramp portion with a sloped deflection surface extending from the trailing side of the base to the front face, wherein the deflection surface is configured to deflect moving items away from the wall and the anchor clip to prevent damage to the anchor clip. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 22, 26 and 29-36 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/YAN LAN/Primary Examiner, Art Unit 1782